                                                                      Case 6:21-ap-01100-WJ             Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13   Desc
                                                                                                        Main Document    Page 1 of 18


                                                                       1   Daniel A. Lev (CA Bar No. 129622)
                                                                            dlev@sulmeyerlaw.com
                                                                       2   Asa S. Hami (CA Bar No. 210728)
                                                                            ahami@sulmeyerlaw.com
                                                                       3   David V. Sack (CA Bar No. 304528)
                                                                            dsack@sulmeyerlaw.com
                                                                       4   SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       5   333 South Grand Avenue, Suite 3400
                                                                           Los Angeles, California 90071-1406
                                                                       6   Telephone: 213.626.2311
                                                                           Facsimile: 213.629.4520
                                                                       7
                                                                           Attorneys for Plaintiff, Howard M. Ehrenberg, Chapter 7 Trustee
                                                                       8
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                       9
                                                                                           CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
                                                                      10
                                                                           In re                                            Case No. 6:18-bk-20286-WJ
   Professional Corporation




                                                                      11
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                           PHILMAR CARE, LLC,                               Chapter 7
                                                                      12
                                                                                           Debtor.                          Adv. No.
                                                                      13
                                                                                                                            COMPLAINT FOR (1) AVOIDANCE AND
                                                                      14   HOWARD M. EHRENBERG, solely in his               RECOVERY OF AVOIDABLE
                                                                           capacity as chapter 7 trustee,                   PREFERENTIAL TRANSFERS, (2)
SulmeyerKupetz, A




                                                                      15                                                    AVOIDANCE AND RECOVERY OF
                                                                                           Plaintiff,                       AVOIDABLE FRAUDULENT
                                                                      16                                                    TRANSFERS, (3) AVOIDANCE AND
                                                                                   vs.                                      RECOVERY OF POST-PETITION
                                                                      17                                                    TRANSFERS; AND (4) DISALLOWANCE
                                                                           RENEW HEALTH GROUP, LLC, a                       OF CLAIMS
                                                                      18   California limited liability company;
                                                                           RENEW HEALTH CONSULTING                          DATE:
                                                                      19   SERVICES, LLC, a California limited              TIME:  [To Be Set By Summons]
                                                                           liability company; CANYON VISTA POST             PLACE:
                                                                      20   ACUTE LLC, a California limited liability
                                                                           company; and CRYSTAL SOLORZANO,
                                                                      21   an individual,
                                                                      22                   Defendants.
                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           ASH 2707418v5
                                                                      Case 6:21-ap-01100-WJ        Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13             Desc
                                                                                                   Main Document    Page 2 of 18


                                                                       1                   For his “Complaint for (1) Avoidance and Recovery of Avoidable
                                                                       2   Preferential Transfers, (2) Avoidance and Recovery of Avoidable Fraudulent Transfers,
                                                                       3   (3) Avoidance and Recovery of Post-Petition Transfers, and (4) Disallowance of Claims”
                                                                       4   (the “Complaint”), plaintiff Howard M. Ehrenberg (“Plaintiff”), the duly appointed, qualified,
                                                                       5   and acting chapter 7 trustee for the bankruptcy estate of Philmar Care, LLC (the
                                                                       6   “Debtor”), hereby alleges as follows:
                                                                       7         STATEMENT OF JURISDICTION, NATURE OF PROCEEDING, AND VENUE
                                                                       8                   1.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§
                                                                       9   157(b)(1) and 1334(a). This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A),
                                                                      10   (B), (F), (H), and (O). This action is a proceeding arising in and/or related to the
   Professional Corporation




                                                                      11   bankruptcy case of In re Philmar Care, LLC, bearing Case No. 6:18-bk-20286-WJ (the
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   “Bankruptcy Case”), which is a case under chapter 7 of title 11 of the United States Code,
                                                                      13   11 U.S.C. § 101 et seq., (the “Bankruptcy Code”), and which is pending in the United
                                                                      14   States Bankruptcy Court for the Central District of California, Riverside Division (the
SulmeyerKupetz, A




                                                                      15   “Bankruptcy Court” or “Court”). Regardless of whether this proceeding is core, non-core,
                                                                      16   or otherwise, Plaintiff consents to the entry of a final order and judgment by the
                                                                      17   Bankruptcy Court. Defendants (defined below) are hereby notified that Rule 7008 of the
                                                                      18   Federal Rules of Bankruptcy Procedure requires defendants to plead whether consent is
                                                                      19   given to the entry of a final order and judgment by the Bankruptcy Court.
                                                                      20                   2.    Venue properly lies in this judicial district pursuant to 28 U.S.C. §§
                                                                      21   1408 and 1409.
                                                                      22           PARTIES AND ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
                                                                      23                   3.    Plaintiff is the chapter 7 trustee for the Debtor’s bankruptcy estate
                                                                      24   (the “Estate”) and its respective creditors. Plaintiff brings this action solely in his capacity
                                                                      25   as chapter 7 trustee for the Estate and its creditors. To the extent that Plaintiff hereby
                                                                      26   asserts claims under 11 U.S.C. § 544(b), Plaintiff is informed and believes, and based
                                                                      27   thereon alleges, that there exists in this Bankruptcy Case one or more creditors holding
                                                                      28   unsecured claims allowable under 11 U.S.C. § 502 or that are not allowable only under


                                                                           ASH 2707418v5                                 -2-
                                                                      Case 6:21-ap-01100-WJ       Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13            Desc
                                                                                                  Main Document    Page 3 of 18


                                                                       1   11 U.S.C. § 502(e) who could have avoided and/or recovered the respective transfers or
                                                                       2   obligations under California or other applicable law before the Petition Date (defined
                                                                       3   below). Such creditors include, among others, those creditors who are listed in the
                                                                       4   Debtor’s schedules of assets and liabilities (the “Schedules”) as holding undisputed
                                                                       5   claims or who have filed proofs of claim against the Estate.
                                                                       6                   4.   As alleged below, Plaintiff was appointed as chapter 11 trustee, and
                                                                       7   then as chapter 7 trustee, after the Debtor commenced this Bankruptcy Case. As a
                                                                       8   result, Plaintiff does not have personal knowledge of the facts alleged in this Complaint
                                                                       9   that occurred prior to his appointment and, therefore, alleges all those facts on
                                                                      10   information and belief. Plaintiff reserves the right to amend this Complaint to allege
   Professional Corporation




                                                                      11   additional claims against Defendants and to challenge and recover transfers made to or
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   for the benefit of Defendants in addition to those transfers alleged in this Complaint.
                                                                      13                   5.   Defendant Renew Health Group, LLC (“RHG”), is a California limited
                                                                      14   liability company authorized to do business, and is, or, at all relevant times was, doing
SulmeyerKupetz, A




                                                                      15   business, in the State of California. Plaintiff is informed and believes, and based thereon
                                                                      16   alleges, that, at all relevant times, RHG was an entity for whose benefit certain of the
                                                                      17   avoidable and recoverable transfers alleged in this Complaint were made and/or a
                                                                      18   transferee of such transfers.
                                                                      19                   6.   Defendant Renew Health Consulting Services, LLC (“RHC”’), is a
                                                                      20   California limited liability company authorized to do business, and is, or, at all relevant
                                                                      21   times was, doing business, in the State of California. Plaintiff is informed and believes,
                                                                      22   and based thereon alleges, that, at all relevant times, RHC was an entity for whose
                                                                      23   benefit certain of the avoidable and recoverable transfers alleged in this Complaint were
                                                                      24   made and/or a transferee of such transfers.
                                                                      25                   7.   Defendant Canyon Vista Post Acute LLC (“Canyon Vista”’) is a
                                                                      26   California limited liability company authorized to do business, and is, or, at all relevant
                                                                      27   times was, doing business, in the State of California. Plaintiff is informed and believes,
                                                                      28   and based thereon alleges, that, at all relevant times, Canyon Vista was an entity for


                                                                           ASH 2707418v5                                 -3-
                                                                      Case 6:21-ap-01100-WJ        Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13              Desc
                                                                                                   Main Document    Page 4 of 18


                                                                       1   whose benefit certain of the avoidable and recoverable transfers alleged in this Complaint
                                                                       2   were made and/or a transferee of such transfers.
                                                                       3                   8.    Defendant Crystal Solorzano (“Solorzano,” and collectively with
                                                                       4   RHG, RHC, and Canyon Vista, “Defendants”) is an individual who is, or, at all relevant
                                                                       5   times was, residing in the State of California or other state within the United States.
                                                                       6   Plaintiff is informed and believes, and based thereon alleges, that, at all relevant times,
                                                                       7   Solorzano was an entity for whose benefit certain of the avoidable and recoverable
                                                                       8   transfers alleged in this Complaint were made and/or a transferee of such transfers.
                                                                       9                   9.    Plaintiff is informed and believes, and based thereon alleges, that
                                                                      10   Solorzano is the principal and/or owns all, or the majority, of the equity interests in each
   Professional Corporation




                                                                      11   of RHG, RHC, and Canyon Vista. Plaintiff is further informed and believes, and based
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   thereon alleges, that Solorzano is, or, at all relevant times was, the CEO and/or
                                                                      13   Managing Member of each of RHG, RHC, and Canyon Vista.
                                                                      14                   10.   Plaintiff is informed and believes that, as of the Petition Date, the
SulmeyerKupetz, A




                                                                      15   Debtor was the licensed operator of a 204-bed skilled nursing facility commonly known as
                                                                      16   the “San Fernando Post-Acute Hospital” (the “Debtor Facility”), which was being operated
                                                                      17   pursuant to that “Lease and Skilled Care Nursing Facility Operator’s Agreement” dated
                                                                      18   January 1, 2008, by and between El Sereno Manor, Inc. (“El Sereno”), as lessor, and the
                                                                      19   Debtor, as lessee.
                                                                      20                   11.   On March 8, 2017, the Debtor Facility was cited by the California
                                                                      21   Department of Healthcare Services (“DHS”) to correct various deficiencies. Although the
                                                                      22   Debtor claims it was able to resolve the deficiencies cited by the DHS, the Centers for
                                                                      23   Medicare and Medicaid Services designated the Debtor Facility as a “Special Focus
                                                                      24   Facility” (the “SF Designation”).
                                                                      25                   12.   As the payroll tax liabilities of the Debtor began to mount as a result
                                                                      26   of the continuous imposition of penalties and fees, in or about June 2016, the Debtor
                                                                      27   employed a healthcare broker in order to market the Debtor Facility and generate
                                                                      28   proceeds sufficient to satisfy the liabilities of the Debtor, including, but not limited to the


                                                                           ASH 2707418v5                                  -4-
                                                                      Case 6:21-ap-01100-WJ        Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13            Desc
                                                                                                   Main Document    Page 5 of 18


                                                                       1   outstanding payroll tax liabilities. In the course of that process, the Debtor reached an
                                                                       2   agreement with its lessor by which the lessor would create a single purpose entity for the
                                                                       3   purpose of participating in the sale process and resolving other matters unrelated to the
                                                                       4   Debtor Facility. To this end, on or about August 31, 2018, Golden State Health Centers,
                                                                       5   Inc. (“Golden State”), El Sereno, Martin Weiss, Hadassah Weiss, the Debtor, P & M
                                                                       6   Management, Inc. (“PM Management”), Philip Weinberger (“Weinberger”), Marylynn
                                                                       7   Mahan (“Mahan”), Mesa Glen Holdings, LLC, Sela Healthcare, Inc., Silverscreen
                                                                       8   Healthcare, Inc., and P & M Holdings Corporation (collectively, the “MOU Parties”)
                                                                       9   entered a “Memorandum of Understanding” (the “MOU”). Pursuant to the MOU, among
                                                                      10   other things, a management agreement by and between the Debtor and Foothill Legacy,
   Professional Corporation




                                                                      11   LLC (the “Foothill Management Agreement”), was finalized by and between the Debtor
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   and Foothill Legacy, LLC (“Foothill”) (an affiliate of Golden State). In accordance with the
                                                                      13   terms of the Foothill Management Agreement, as of August 31, 2018, Foothill assumed
                                                                      14   all operational responsibility for the Debtor Facility, and continued to act as the manager
SulmeyerKupetz, A




                                                                      15   and operator of the Debtor Facility.
                                                                      16                   13.   Aside from the liabilities, if any, due and owing to Foothill and/or
                                                                      17   certain other MOU Parties under the MOU or the Foothill Management Agreement, the
                                                                      18   Internal Revenue Service (the “IRS”) filed a proof of claim in the amount of
                                                                      19   $5,209,868.19, of which $3,929,288.68 is alleged to be a secured claim. In addition,
                                                                      20   Plaintiff is informed and believes, and based thereon alleges, that the Employment
                                                                      21   Development Department of the State of California (the “EDD”) is owed approximately
                                                                      22   $550,000 in unpaid taxes, and that the DHS is owed approximately $500,000 to
                                                                      23   $1,000,000 in Quality Assurance Fees (“QA Fees”).
                                                                      24                   14.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                      25   due to the Debtor’s failure to remit approximately $1,300,000 of an approximately
                                                                      26   $3,300,000 overpayment made by Medi-Cal (the “Medi-Cal Overpayment”), as of the
                                                                      27   Petition Date, the Debtor’s Medi-Cal payments were not being made until the full amount
                                                                      28   of the unreturned overpayment is recouped and/or offset.


                                                                           ASH 2707418v5                                 -5-
                                                                      Case 6:21-ap-01100-WJ        Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13           Desc
                                                                                                   Main Document    Page 6 of 18


                                                                       1                   15.   Plaintiff is informed and believes, and based thereon alleges, that, as
                                                                       2   of the Petition Date, Foothill and the IRS were asserting a security interest in most, if not
                                                                       3   all, of the Debtor’s assets, including, without limitation, inventory, equipment, accounts
                                                                       4   receivable (including healthcare insurance receivables), fixtures, and general intangibles,
                                                                       5   and, prior to the Petition Date, the EDD was levying on one of the Debtor’s bank
                                                                       6   accounts to satisfy its pre-petition claim.
                                                                       7                   16.   Plaintiff is informed and believes, and based thereon alleges, that the
                                                                       8   Debtor was insolvent going as far back as, at least, 2014, and during the time when each
                                                                       9   of the transfers alleged herein (collectively, the “Transfers”) was made. More particularly,
                                                                      10   pursuant to records of the Debtor, Plaintiff is informed and believes, and based thereon
   Professional Corporation




                                                                      11   alleges, that the Debtor’s liabilities significantly exceeded its assets in each of 2014,
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   2015, 2016, 2017, and 2018, and each month of each such year.
                                                                      13                   17.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                      14   during the time when the Transfers were made, the Debtor generally was not paying its
SulmeyerKupetz, A




                                                                      15   debts as they became due. For example, Plaintiff is informed and believes, and based
                                                                      16   thereon alleges, that, during the period the Transfers were made, the Debtor was
                                                                      17   severely behind in payment of its QA Fees, was incurring enormous tax and other
                                                                      18   liabilities to the IRS and other governmental agencies, and, ultimately, received the SF
                                                                      19   Designation. As reflected in proofs of claim filed in the Bankruptcy Case and the Debtor’s
                                                                      20   bankruptcy schedules filed in the Bankruptcy Case: (i) the IRS filed a proof of claim for
                                                                      21   over $5.2 million, a portion of which relates to taxes from at least as early as 2014, (ii) the
                                                                      22   DHS filed a proof of claim for over $1.1 million on account of outstanding QA Fees from
                                                                      23   at least as early as 2013/2014, (iii) the Debtor scheduled a claim of over $655,000 owed
                                                                      24   to the EDD for periods at least as early as 2014, and (iv) a wage and hour class action
                                                                      25   suit was filed in 2013 that was still pending in 2018.
                                                                      26                   18.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                      27   during a time when the Debtor was insolvent and/or otherwise in a severe precarious
                                                                      28   financial state - for example, as alleged above, having received the SF Designation,


                                                                           ASH 2707418v5                                 -6-
                                                                      Case 6:21-ap-01100-WJ        Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13              Desc
                                                                                                   Main Document    Page 7 of 18


                                                                       1   incurred significant payroll tax liabilities, and fallen significantly behind on its obligations
                                                                       2   to the IRS, the EDD, and the DHS - and further exacerbating the Debtor’s unstable
                                                                       3   financial condition, significant sums of the Debtor’s funds, including, but not necessarily
                                                                       4   limited to, cash received by virtue of substantial Medi-Cal Overpayment, were transferred
                                                                       5   to PM Management, which, in turn, were transferred to or for the benefit of one or more of
                                                                       6   Defendants, and for which the Debtor did not receive any benefit or reasonably
                                                                       7   equivalent exchange of value.
                                                                       8                   19.   Plaintiff is informed and believes, and based thereon alleges, that:
                                                                       9   (a) during the four years prior to the Petition Date, the Debtor transferred in the aggregate
                                                                      10   of, at least, $25,996,667.15 to or for the benefit of PM Management (the “4-Year PM
   Professional Corporation




                                                                      11   Management Transfers”); (b) during the two years prior to the Petition Date, the Debtor
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   transferred in the aggregate of, at least, $22,787,585.06 to or for the benefit of PM
                                                                      13   Management (the “2-Year PM Management Transfers”); (c) during the one year period
                                                                      14   prior to the Petition Date, the Debtor transferred in the aggregate of, at least,
SulmeyerKupetz, A




                                                                      15   $20,752,689.48 to or for the benefit of PM Management (the “1-Year PM Management
                                                                      16   Transfers”); and (d) during the 90-days prior to the Petition Date, the Debtor transferred
                                                                      17   in the aggregate of, at least, $6,179,208.85 to or for the benefit of PM Management (the
                                                                      18   “90-Day PM Management Transfers.” and collectively with the 4-Year PM Management
                                                                      19   Transfers, the 2-Year PM Management Transfers, and the 1-Year PM Management
                                                                      20   Transfers, the “PM Management Transfers”).
                                                                      21                   20.   Plaintiff is informed and believes, and based thereon alleges, that the
                                                                      22   PM Management Transfers are comprised of funds that were property of the Debtor (the
                                                                      23   “Debtor Funds”) and that such transfers are avoidable as preferential transfers and/or
                                                                      24   fraudulent transfers under, inter alia, 11 U.S.C. §§ 544, 547, 548, and California Civil
                                                                      25   Code section 3439 et. seq. Plaintiff already filed a complaint against PM Management
                                                                      26   (among other parties) (the “PM Management Complaint”), commencing a separate
                                                                      27   adversary proceeding in this Court, captioned Howard M. Ehrenberg v. P & M
                                                                      28   Management, Inc. et al., Adv. Proc. No. 6:21-ap-01055 (the “PM Management Action”),


                                                                           ASH 2707418v5                                  -7-
                                                                      Case 6:21-ap-01100-WJ           Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13       Desc
                                                                                                      Main Document    Page 8 of 18


                                                                       1   which, among other things, seeks to avoid and recover the PM Management Transfers.
                                                                       2   The allegations and contents of the PM Management Complaint, including the exhibits
                                                                       3   thereto, are incorporated herein by this reference only to the extent necessary or relevant
                                                                       4   to, and/or supportive of, the claims asserted in the present Complaint against
                                                                       5   Defendants. The PM Management Action remains pending.
                                                                       6                   21.   Plaintiff is further informed and believes, and based thereon alleges,
                                                                       7   that, after receipt of the Debtor Funds comprising the PM Management Transfers, PM
                                                                       8   Management transferred certain of those Debtor Funds to or for the benefit of one or
                                                                       9   more Defendants and, in turn, Defendants are transferees or beneficiaries of transfers
                                                                      10   subject to avoidance and recovery. More specifically, Plaintiff is informed and believes,
   Professional Corporation




                                                                      11   and based thereon alleges, that following receipt of the Debtor Funds, PM Management
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   transferred no less than $3,687,393.14 of the Debtor Funds in a series of transfers as
                                                                      13   follows (collectively, the “Renew Transfers,” and each, a “Renew Transfer”):
                                                                      14                         a.       on October 10, 2018, wire transfer to RHC in the amount of
SulmeyerKupetz, A




                                                                      15   $139,446.05;
                                                                      16                         b.       on October 11, 2018, wire transfer to RHC in the amount of
                                                                      17   $68,847.09;
                                                                      18                         c.       on November 15, 2018, wire transfer to RHC in the amount of
                                                                      19   $300,000;
                                                                      20                         d.       on November 16, 2018, wire transfer to RHC in the amount of
                                                                      21   $125,000;
                                                                      22                         e.       on November 20, 2018, wire transfer to RHC in the amount of
                                                                      23   $300,000;
                                                                      24                         f.       on November 21, 2018, wire transfer to RHC in the amount of
                                                                      25   $300,000;
                                                                      26                         g.       on November 26, 2018, wire transfer to RHC in the amount of
                                                                      27   $300,000;
                                                                      28


                                                                           ASH 2707418v5                                 -8-
                                                                      Case 6:21-ap-01100-WJ           Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13      Desc
                                                                                                      Main Document    Page 9 of 18


                                                                       1                         h.       on November 28, 2018, wire transfer to Canyon Vista in the
                                                                       2   amount of $100,000;
                                                                       3                         i.       on December 4, 2018, wire transfer to RHC in the amount of
                                                                       4   $300,000;
                                                                       5                         j.       on December 6, 2018, wire transfer to RHC in the amount of
                                                                       6   $300,000;
                                                                       7                         k.       on December 11, 2018, wire transfer to RHC in the amount of
                                                                       8   $52,000;
                                                                       9                         l.       on December 12, 2018, wire transfer to RHC in the amount of
                                                                      10   $101,000;
   Professional Corporation




                                                                      11                         m.       on December 14, 2018, wire transfer to RHC in the amount of
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   $101,200;
                                                                      13                         n.       on December 19, 2018, wire transfer to RHC in the amount of
                                                                      14   $85,900;
SulmeyerKupetz, A




                                                                      15                         o.       on December 21, 2018, wire transfer to RHC in the amount of
                                                                      16   $108,100;
                                                                      17                         p.       on December 24, 2018, wire transfer to RHC in the amount of
                                                                      18   $754,000;
                                                                      19                         q.       on December 27, 2018, wire transfer to RHC in the amount of
                                                                      20   $103,800;
                                                                      21                         r.       on December 28, 2018, wire transfer to RHC in the amount of
                                                                      22   $108,000; and
                                                                      23                         s.       on December 31, 2018, wire transfer to RHC in the amount of
                                                                      24   $40.100.
                                                                      25                   22.   On December 7, 2018 (the “Petition Date”), the Debtor filed a
                                                                      26   voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States
                                                                      27   Bankruptcy Court, Central District of California, Riverside Division, commencing the
                                                                      28   above-captioned case.


                                                                           ASH 2707418v5                                 -9-
                                                                      Case 6:21-ap-01100-WJ         Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13           Desc
                                                                                                    Main Document    Page 10 of 18


                                                                       1                    23.    On December 21, 2018, the Court entered its “Order to Show Cause
                                                                       2   Regarding Appointment of a Chapter 11 Trustee or Conversion of the Case to Chapter
                                                                       3   7”.
                                                                       4                    24.    On January 8, 2019, the Court appointed a chapter 11 trustee in the
                                                                       5   present bankruptcy case. At or about that time, Plaintiff was appointed as the chapter 11
                                                                       6   trustee the Bankruptcy Case.
                                                                       7                    25.    Upon Plaintiff’s motion, the Bankruptcy Case was converted to
                                                                       8   chapter 7 on or about April 19, 2019, at which time Plaintiff was appointed to serve as the
                                                                       9   chapter 7 trustee in the Bankruptcy Case and continues to serve in such capacity.
                                                                      10                    26.    On September 17, 2019, PM Management filed a proof of claim in
   Professional Corporation




                                                                      11   the Bankruptcy Case, which claim has been designated on the Claims Register as Claim
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   No. 38-1 (the “PM Management Claim”) on account of an intercompany loan to the
                                                                      13   Debtor.
                                                                      14                                     FIRST CLAIM FOR RELIEF
SulmeyerKupetz, A




                                                                      15                   (Avoidance and Recovery of Avoidable Preferential Transfers)
                                                                      16                    27.    Plaintiff realleges and incorporates herein by reference each and
                                                                      17   every allegation contained in paragraphs 1 through 26 as though set forth in full.
                                                                      18                    28.    Plaintiff is informed and believes, and based thereon alleges, that the
                                                                      19   90-Day PM Management Transfers and the 1-Year PM Management Transfers
                                                                      20   (collectively, the “PM Management Preferential Transfers”) satisfy the definition of
                                                                      21   “transfers” as that term is defined in 11 U.S.C. § 101(54).
                                                                      22                    29.    Plaintiff is informed and believes, and based thereon alleges, that the
                                                                      23   90-Day PM Management Transfers and the 1-Year PM Management Transfers were
                                                                      24   made, respectively, during the 90 day period and the 1-year period prior to the Petition
                                                                      25   Date to or for the benefit of PM Management as a creditor of the Debtor at the time of the
                                                                      26   respective transfers, as the term “creditor” is defined by 11 U.S.C. § 101(10).
                                                                      27

                                                                      28


                                                                           ASH 2707418v5                                  -10-
                                                                      Case 6:21-ap-01100-WJ       Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13           Desc
                                                                                                  Main Document    Page 11 of 18


                                                                       1                   30.   Plaintiff is informed and believes, and based thereon alleges, that the
                                                                       2   PM Management Preferential Transfers were transfers of interests of the Debtor in
                                                                       3   property.
                                                                       4                   31.   Plaintiff is informed and believes, and based thereon alleges, that the
                                                                       5   PM Management Preferential Transfers were made for or on account of antecedent debts
                                                                       6   owed by the Debtor to PM Management before such transfers, and each of them, were
                                                                       7   made.
                                                                       8                   32.   Plaintiff is informed and believes, and based thereon alleges, that the
                                                                       9   PM Management Preferential Transfers were made while the Debtor was insolvent, and,
                                                                      10   in any event, with respect to the 90-Day PM Management Transfers, the Debtor is
   Professional Corporation




                                                                      11   presumed to have been insolvent at the time of such transfers, and each of them, were
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   made pursuant to 11 U.S.C. § 547(f).
                                                                      13                   33.   Plaintiff is informed and believes, and based thereon alleges, that,
                                                                      14   given the financial condition of the Estate, the PM Management Preferential Transfers
SulmeyerKupetz, A




                                                                      15   enabled PM Management to receive more than PM Management would have received if
                                                                      16   (a) this Bankruptcy Case was a case under chapter 7 of the Bankruptcy Code; (b) such
                                                                      17   transfers had not been made; and (c) PM Management received payments of such debt
                                                                      18   to the extent provided by the Bankruptcy Code.
                                                                      19                   34.   Plaintiff is informed and believes, and based thereon alleges, that, as
                                                                      20   alleged herein and the PM Management Complaint, Plaintiff is entitled to avoid the PM
                                                                      21   Management Preferential Transfers, and each of them, pursuant to 11 U.S.C. § 547.
                                                                      22                   35.   Plaintiff is informed and believes, and based thereon, that the Debtor
                                                                      23   Funds comprising the PM Management Preferential Transfers were used to make the
                                                                      24   Renew Transfers as alleged above.
                                                                      25                   36.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                      26   through the Renew Transfers, Defendants, and each of them, is a transferee of the
                                                                      27   avoidable PM Management Preferential Transfers and/or is an entity for whose benefit
                                                                      28   the PM Management Preferential Transfers were made within the meaning of 11 U.S.C. §


                                                                           ASH 2707418v5                                -11-
                                                                      Case 6:21-ap-01100-WJ        Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13           Desc
                                                                                                   Main Document    Page 12 of 18


                                                                       1   550. Based thereon, Plaintiff is entitled to recover the Renew Transfers, and each of
                                                                       2   them, or the value thereof, together with interest at the applicable rate from the date of
                                                                       3   each of the PM Management Preferential Transfers for the benefit of the Estate.
                                                                       4                                  SECOND CLAIM FOR RELIEF
                                                                       5                   (Avoidance and Recovery of Avoidable Fraudulent Transfers)
                                                                       6                    37.   Plaintiff realleges and incorporates herein by reference each and
                                                                       7   every allegation contained in paragraphs 1 through 26 as though set forth in full.
                                                                       8                    38.   Plaintiff is informed and believes, and based thereon alleges, that, as
                                                                       9   alleged herein and the PM Management Complaint, the PM Management Transfers are
                                                                      10   avoidable as fraudulent transfers pursuant to 11 U.S.C. §§ 548(a)(1)(A) and (a)(1)(B),
   Professional Corporation




                                                                      11   and, as incorporated through 11 U.S.C. § 544(b), California Civil Code §§ 3439.04(a)(1),
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   3439.04(a)(2), 3439.05, and 3439.07.
                                                                      13                    39.   Plaintiff is informed and believes, and based thereon alleges, that, as
                                                                      14   alleged in the PM Management Complaint, the Debtor made the PM Management
SulmeyerKupetz, A




                                                                      15   Transfers, and each of them: (a) without receiving a reasonably equivalent value in
                                                                      16   exchange for such transfers in that, among other things (i) the funds were used to pay the
                                                                      17   debts of parties other than the Debtor and/or entities that Weinberger owned or
                                                                      18   controlled, and (ii) the Debtor otherwise received no benefit for such transfers, and (b) as
                                                                      19   alleged above, the Debtor either (i) was engaged or was about to engage in a business
                                                                      20   or a transaction for which the remaining assets of the Debtor were unreasonably small in
                                                                      21   relation to the business or transaction, (ii) intended to incur, or believed or reasonably
                                                                      22   should have believed that it would incur, debts beyond its ability to pay as they became
                                                                      23   due, and/or (iii) the Debtor was insolvent at that time or became insolvent as a result of
                                                                      24   such transfers.
                                                                      25                    40.   Plaintiff is informed and believes, and based thereon alleges, that, as
                                                                      26   alleged in the PM Management Complaint, the Debtor made the PM Management
                                                                      27   Transfers with the intent to hinder, delay, and/or defraud creditors of the Debtor in that,
                                                                      28   without limitation, the PM Management Transfers were: (a) transfers to insiders of the


                                                                           ASH 2707418v5                                 -12-
                                                                      Case 6:21-ap-01100-WJ       Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13           Desc
                                                                                                  Main Document    Page 13 of 18


                                                                       1   Debtor; (b) made at a time when the Debtor was sued or threatened with suit as set forth
                                                                       2   in the Debtor’s Statement of Financial Affairs filed in the bankruptcy case; (c) made at a
                                                                       3   time when the EDD and potentially other creditors were levying on the Debtor’s assets or
                                                                       4   otherwise enforcing claims and liens against the Debtor; (d) made in exchange for less
                                                                       5   than a reasonably equivalent value; (e) were made shortly before or shortly after the
                                                                       6   Debtor incurred substantial debt and during a time when the Debtor was in a precarious
                                                                       7   financial state as alleged above; and (f) the funds were used to pay the debts of parties
                                                                       8   other than the Debtor and/or entities that Weinberger owned or controlled and to put the
                                                                       9   funds outside the reach of the Debtor’s creditors.
                                                                      10                   41.   Plaintiff is informed and believes, and based thereon alleges, that, as
   Professional Corporation




                                                                      11   alleged herein and the PM Management Complaint, Plaintiff is entitled to avoid the PM
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   Management Transfers, and each of them, pursuant to the various statutes alleged
                                                                      13   above.
                                                                      14                   42.   Plaintiff is informed and believes, and based thereon, that the Debtor
SulmeyerKupetz, A




                                                                      15   Funds comprising the PM Management Transfers were used to make the Renew
                                                                      16   Transfers as alleged above.
                                                                      17                   43.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                      18   through the Renew Transfers, Defendants, and each of them, is a transferee of the
                                                                      19   avoidable PM Management Transfers and/or is an entity for whose benefit the PM
                                                                      20   Management Transfers were made within the meaning of 11 U.S.C. § 550. Based
                                                                      21   thereon, Plaintiff is entitled to recover the Renew Transfers, and each of them, or the
                                                                      22   value thereof, together with interest at the applicable rate from the date of each PM
                                                                      23   Management Transfer for the benefit of the Estate.
                                                                      24                                   THIRD CLAIM FOR RELIEF
                                                                      25               (Avoidance and Recovery of Avoidable Post-Petition Transfers)
                                                                      26                   44.   Plaintiff realleges and incorporates herein by reference each and
                                                                      27   every allegation contained in paragraphs 1 through 26 as though set forth in full.
                                                                      28                   45.   As alleged above, certain of the Renew Transfers made by PM


                                                                           ASH 2707418v5                                -13-
                                                                      Case 6:21-ap-01100-WJ       Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13           Desc
                                                                                                  Main Document    Page 14 of 18


                                                                       1   Management using the Debtor Funds that comprised the PM Management Transfers
                                                                       2   were made after the Petition Date (the “Post-Petition Renew Transfers”).
                                                                       3                   46.   Plaintiff is informed and believes, and based thereon alleges, that the
                                                                       4   Post-Petition Renew Transfers were not authorized under the Bankruptcy Code or by the
                                                                       5   Bankruptcy Court.
                                                                       6                   47.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                       7   through the Post-Petition Renew Transfers, Defendants, and each of them, is a
                                                                       8   transferee of the avoidable PM Management Transfers and/or is an entity for whose
                                                                       9   benefit the PM Management Transfers were made within the meaning of 11 U.S.C. §
                                                                      10   550. Based thereon, Plaintiff is entitled to recover the Post-Petition Renew Transfers,
   Professional Corporation




                                                                      11   and each of them, or the value thereof, together with interest at the applicable rate from
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   the date of each PM Management Transfer for the benefit of the Estate.
                                                                      13                                  FOURTH CLAIM FOR RELIEF
                                                                      14                                    (Disallowance of Claims)
SulmeyerKupetz, A




                                                                      15                   48.   Plaintiff realleges and incorporates herein by reference each and
                                                                      16   every allegation contained in paragraphs 1 through 47 as though set forth in full.
                                                                      17                   49.   On January 8, 2019, the Debtor filed its Schedules, which, among
                                                                      18   other things, listed RHG as holding a general unsecured claim in the amount of
                                                                      19   $34,604.00 (the “RHG Claim”). See Bankruptcy Docket No. 57.
                                                                      20                   50.   Pursuant to 11 U.S.C. § 502(d), as well as any other grounds that
                                                                      21   may be uncovered, the RHG Claim should be disallowed in its entirety. In addition, to the
                                                                      22   extent any Defendants file a proof of claim, or otherwise assert a claim, in the Bankruptcy
                                                                      23   Case, any such claim (together with the RHG Claim, the “Defendant Claims”) should be
                                                                      24   disallowed in its entirety under 11 U.S.C. § 502(d), as well as any other applicable
                                                                      25   grounds.
                                                                      26                                   RESERVATION OF RIGHTS
                                                                      27                   51.   Plaintiff reserves the right to amend this Complaint to include, among
                                                                      28   other things, (i) further information or allegations regarding any of the PM Management


                                                                           ASH 2707418v5                                -14-
                                                                      Case 6:21-ap-01100-WJ       Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13                Desc
                                                                                                  Main Document    Page 15 of 18


                                                                       1   Transfers or the Renew Transfers, (ii) information, allegations, or claims for relief
                                                                       2   regarding any additional transfers, (iii) modifications of and revisions to any of
                                                                       3   Defendants’ names, (iv) additional defendants, and (v) additional claims for relief, that
                                                                       4   may become known to Plaintiff at any time during this adversary proceeding through
                                                                       5   formal discovery or otherwise, and for the amendments to relate back to the date of filing
                                                                       6   of this Complaint..
                                                                       7                   52.   Plaintiff reserves the right to bring all other claims for relief that
                                                                       8   Plaintiff may have against any Defendants, on any and all grounds, as allowed under the
                                                                       9   law or in equity. Additionally, nothing contained in this Complaint shall be construed as a
                                                                      10   waiver of Plaintiff’s right to object to any proof of claim filed by any Defendants on
   Professional Corporation




                                                                      11   grounds separate and apart than those alleged herein. Accordingly, Plaintiff reserves the
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12   right to object, on any and all grounds, to any proof of claim filed by any Defendant..
                                                                      13                   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                                                                      14                   ON THE FIRST CLAIM FOR RELIEF
SulmeyerKupetz, A




                                                                      15                   1.    For a judgment and/or order that Plaintiff is entitled to avoid and
                                                                      16   recover each of the Renew Transfers, or the value thereof, from Defendants under 11
                                                                      17   U.S.C. § 550, together with interest at the applicable rate from the date of each PM
                                                                      18   Management Transfer for the benefit of the Estate.
                                                                      19                   ON THE SECOND CLAIM FOR RELIEF
                                                                      20                   2.    For a judgment and/or order that Plaintiff is entitled to avoid and
                                                                      21   recover each of the Renew Transfers, or the value thereof, from Defendants under 11
                                                                      22   U.S.C. § 550, together with interest at the applicable rate from the date of each PM
                                                                      23   Management Transfer for the benefit of the Estate.
                                                                      24                   ON THE THIRD CLAIM FOR RELIEF
                                                                      25                   3.    For a judgment and/or order that Plaintiff is entitled to avoid and
                                                                      26   recover each of the Post-Petition Renew Transfers, or the value thereof, from Defendants
                                                                      27   under 11 U.S.C. § 550, together with interest at the applicable rate from the date of each
                                                                      28   PM Management Transfer for the benefit of the Estate.


                                                                           ASH 2707418v5                                  -15-
                                                                      Case 6:21-ap-01100-WJ      Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13              Desc
                                                                                                 Main Document    Page 16 of 18


                                                                       1                   ON THE FOURTH CLAIM FOR RELIEF
                                                                       2                   4.   For a judgment and/or order disallowing each of the Defendant
                                                                       3   Claims.
                                                                       4                   ON ALL CLAIMS FOR RELIEF
                                                                       5                   5.   For interest in an amount authorized by law;
                                                                       6                   6.   for costs of suit incurred herein, including, to without limitation,
                                                                       7   attorneys’ fees, only to the extent permitted by applicable law; and
                                                                       8                   7.   for such other and further relief as the Court deems just and proper.
                                                                       9   DATED: September 1, 2021                SulmeyerKupetz
                                                                                                                   A Professional Corporation
                                                                      10
   Professional Corporation




                                                                      11
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                                           By: ___________
                                                                                                                       Asa S. Hami
                                                                      13                                               Attorneys for Plaintiff, Howard M. Ehrenberg,
                                                                                                                       Chapter 7 Trustee
                                                                      14
SulmeyerKupetz, A




                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           ASH 2707418v5                                -16-
          Case 6:21-ap-01100-WJ                          Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13                                      Desc
                                                         Main Document    Page 17 of 18
   B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                      ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                  (Instructions on Reverse)
PLAINTIFFS                                                                        DEFENDANTS
HOWARD M. EHRENBERG, solely in his capacity as chapter 7                          RENEW HEALTH GROUP, LLC, a California limited liability
trustee                                                                           company; RENEW HEALTH CONSULTING SERVICES,
                                                                                  LLC, a California limited liability company; CANYON VISTA
                                                                                  POST ACUTE LLC, a California limited liability company; and
                                                                                  CRYSTAL SOLORZANO, an individual
ATTORNEYS (Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known)
Daniel A. Lev                                                                     Anthony DiMonte
 dlev@sulmeyerlaw.com                                                             Clark Hill LLP
Asa S. Hami                                                                       1055 West Seventh Street, Suite 2400
  ahami@sulmeyerlaw.com                                                           Los Angeles, California 90017
David V. Sack
                                                                                  Telephone: 213.417.5342
 dsack@sulmeyerlaw.com
SulmeyerKupetz                                                                    Facsimile: 213.488.1178
A Professional Corporation                                                        Email: adimonte@ClarkHill.com
333 South Grand Avenue, Suite 3400
Los Angeles, California 90071-1406
Telephone: 213.626.2311
Facsimile: 213.629.4520
PARTY (Check One Box Only)                                                        PARTY (Check One Box Only)
    Debtor                U.S. Trustee/Bankruptcy Admin                              Debtor                  U.S. Trustee/Bankruptcy Admin
    Creditor              Other                                                      Creditor                Other
    Trustee                                                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
COMPLAINT FOR: (1) AVOIDANCE AND RECOVERY OF AVOIDABLE PREFERENTIAL TRANSFERS; (2) AVOIDANCE
AND RECOVERY OF AVOIDABLE FRAUDULENT TRANSFERS; (3) AVOIDANCE AND RECOVERY OF POST
PETITION TRANSFERS, (4) DISALLOWANCE OF CLAIMS.
                                                                       NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
     FRBP 7001( 1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
    11-Recovery of money/property - §542 turnover of property                        61 -Dischargeability- §523(a)(5 ), domestic support
    12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
    13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
    14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                        (other than domestic support)
    FRBP 7001 (2) – Validity, Priority or Extent of Lien                              6 5 -Dischargeability - other
    21-Validity, priority or extent of lien or other interest in property
                                                                                  FRBP 7001(7) – Injunctive Relief
    FRBP 7001( 3) – Approval of Sale of Property                                     71 -Injunctive relief- imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief - other

     FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 7001(8) Subordination of Claim or Interest
    41-Objection/re vocation of discharge - §727(c),(d),(e)                          81 -Subordination of claim or interest

    FRBP 7001(5) – Revocation of Confirmation                                     FRBP 7001(9) Declaratory Judgment
    51-Revocation of confirmation                                                    91 -Declaratory judgment

    FRBP 7001(6) – Dischargeability                                               FRBP 7001(10) Deter mi nation of Removed Act ion
    6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                01 -Determination of removed claim or cause
    62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                             Other
    67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                     02-Other (e.g. other actions that would have been brought in state court
                       (continued next column)                                          if unrelated to bankruptcy case)
    Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
    Check if a jury trial is demanded in complaint                                  Demand: No less than $3,687,393
PMD 2727267v1 9/1/2021
         Case 6:21-ap-01100-WJ               Doc 1 Filed 09/01/21 Entered 09/01/21 16:05:13                               Desc
                                             Main Document    Page 18 of 18
   B1040 (FORM 1040) (12/15)

Other Relief Sought
For interest and costs of suit.
                       BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                        BANKRUPTCY CASE NO.
PHILMAR CARE, LLC,                                    6:18-bk-20286-WJ
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                    NAME OF JUDGE
Central                                                                Riverside                          Wayne Johnson
                                       RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                 ADVERSARY
                                                                                                          PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


/s/ Asa S. Hami



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)

September 1, 2021                                                      Asa S. Hami




                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.


PMD 2727267v1 9/1/2021
